Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Filed by Gold Reserve Inc. Pursuant to Rule 425 under the Securities Act of 1933 Subject Company: Gold Reserve Inc. Commission File Number: 001-31819 Date: December 15, 2008 FORM 51-102F3 MATERIAL CHANGE REPORT Item 1  Name and Address of Company: Gold Reserve Inc. 926 W. Sprague Ave. Suite 200 Spokane, Washington 99201 U.S.A. Item 2 - Date of Material Change: December 15, 2008 Item 3  News Releases: The attached news release was disseminated over CNW Group's newswire on December 15, 2008. Item 4  Summary of Material Change: Gold Reserve Inc. (TSX:GRZ  AMEX:GRZ) has received an unsolicited offer from Rusoro Mining Ltd. to acquire all of the outstanding shares and equity units of Gold Reserve by issuing three shares of Rusoro for each Gold Reserve share or equity unit. Item 5  Full Description of Material Change: The material change is fully described in the attached December 15, 2008 news release. Item 6  Reliance on subsection 7.1(2) or (3) of National Instrument 51-102: Not applicable. Item 7  Omitted Information: Not applicable. Item 8  Executive Officer: Executive officer of the Corporation who is knowledgeable about the material change: A. Douglas Belanger, President, (509) 623-1500. Item 9  Date of Report: December 15, 2008. NR-08-12 GOLD RESERVE RECEIVES UNSOLICITED OFFER FROM RUSORO MINING LTD AND ENGAGES FINANCIAL AND LEGAL ADVISORS Spokane, Washington December 15, 2008 Gold Reserve Inc. (TSX:GRZ  AMEX:GRZ) - Gold Reserve Inc. announced today that Rusoro Mining Ltd. (Rusoro) (CDNX:RML.V) has commenced an unsolicited offer (the Offer) to acquire all of the outstanding shares and equity units of Gold Reserve in consideration for three shares of Rusoro for each Gold Reserve share or equity unit. Gold Reserve has retained RBC Capital Markets and JP Morgan as financial advisors, and Fasken Martineau DuMoulin LLP and Baker & MacKenzie LLP as legal advisors in connection with the Offer.
